     Case 3:19-cv-01486-MWB Document 29 Filed 10/09/20 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN DOE,                                       No. 3:19-CV-01486

            Plaintiff,                          (Judge Brann)

     v.

UNIVERSITY OF SCRANTON,

            Defendant.

                                   ORDER

                               OCTOBER 9, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendant’s motion to dismiss (Doc. 16) is GRANTED in part;

    2.    Counts IX, X, and XI of the amended complaint are DISMISSED with
          prejudice;

    3.    Counts I and II of the amended complaint are DISMISSED without
          prejudice;

    4.    The Court DECLINES to exercise supplemental jurisdiction over
          Counts III, IV, V, VI, VII, and VIII of the Amended Complaint, without
          prejudice to Plaintiff re-filing these state law claims in state court; and

    5.    Plaintiff may, if he chooses, file a second amended complaint within 21
          days of the date of this Order. Failure to file a timely second amended
          complaint will result in the Court closing this case.

                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
